Exhibit 10.4(ii)
 
JOINDER AGREEMENT

 
This JOINDER AGREEMENT (the “Joinder” or the “Agreement”), dated as of January
23, 2012, by and among Spencer Trask Ventures, Inc., a Delaware corporation, and
a registered broker-dealer and member of the Financial Industry Regulatory
Authority (“STV”), Organovo, Inc., a Delaware corporation (“Organovo”), and
Organovo Holdings, Inc., a Nevada corporation (“Pubco”).  Capitalized terms used
herein but not otherwise defined shall have the meanings set forth in the
Placement Agency Agreement (as defined below).
 
WHEREAS, STV and Organovo entered into a Placement Agency Agreement, dated as of
December 1, 2011 (the “Placement Agency Agreement”), a copy of which is attached
hereto as Exhibit A, and whereas it is a condition of the transactions set forth
therein that Pubco become a party thereto and that Pubco agrees to do so in
accordance with the terms hereof.


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Joinder hereby agree as follows:


1.           Agreement to be Bound.  Pubco hereby agrees that upon execution of
this Joinder, it shall become a party to the Placement Agency Agreement and
shall be fully bound by, and subject to, all of the representations, warranties,
covenants (including, without limitation, indemnification obligations) and the
other terms and conditions that are applicable to Pubco as stated therein.  In
addition, in accordance with the terms of the Placement Agency Agreement, Pubco
hereby incorporates by reference for the benefit of STV representations and
warranties contained in Article III, and its covenants contained in Article IV,
of the Merger Agreement, in each case with the same force and effect as if
specifically set forth herein.


2.           Successors and Assigns.  This Joinder shall be binding upon and
enforceable by STV, Organovo and Pubco and their respective successors, heirs
and assigns.


3.           Counterparts.  This Joinder may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.


4.           Governing Law.  This Agreement shall be construed in accordance
with and governed by the law of the State of New York (without regard to choice
of law provisions thereof).
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned hereby executes the Joinder Agreement.
 
 
 

  ORGANOVO HOLDINGS, INC.            
By:
/s/ Deborah Lovig       Name:  Deborah Lovig       Title:    President and CEO  
       

 
 
ACCEPTED AND AGREED TO
this 23rd day of January, 2012


 
ORGANOVO, INC.
 

     
By:
/s/ Keith Murphy     Keith Murphy     President & Chief Executive Officer      
 

 
SPENCER TRASK VENTURES, INC.



     
By:
/s/ John Heidenreich     John Heidenreich     President      

 